PER CURIAM.
This suit was filed by Mrs. Alicia Salcedo, individually and as next friend for her minor children, against Dr. Jose Angel Diaz and the El Paso Hospital District to recover joint and several damages resulting from the death of E. Salcedo, husband and father of plaintiffs. The trial court sustained special exceptions filed by each defendant and dismissed the suit as to each. The court of appeals, 647 S.W.2d 51, affirmed as to El Paso Hospital District. The court, however, severed the cause against Dr. Diaz, reversed the trial court judgment and remanded the cause against Dr. Diaz to the trial court.
We agree with the judgment of the court of appeals in severing, reversing and remanding as to Dr. Diaz. His application for writ of error is therefore refused, no reversible error.
We grant the application for writ of error filed by Mrs. Salcedo as to the El Paso Hospital District.